Hand, C.J., and Cartwright and Dunn, JJ., dissenting : We are of the opinion that the second count does not state a cause of action. It contains no allegation of any false and fraudulent representation made by the defendant and no allegation that the note was not merchantable and worth its face. It alleges that the defendant, “well knowing that said promissory note and trust deed was fraudulent and of no value,” and “well knowing that the said promissory note was fraudulent and worthless and of no value, deceived the plaintiff in causing her to purchase the same.” It does not, however, allege that the note and trust deed were, in fact, fraudulent, worthless and of no value. It is as necessary to allege the fact as to allege the defendant’s knowledge of it. The deceit charged is, “that the said last mentioned promissory note purported to be signed by Frank C. Huston and was made payable to the order of the defendant, Frank Foster, and that said last mentioned trust deed purported to be given conveying lots 3, 4, 5, 6 and 7, in block 1, in the subdivision, etc., of section 1, etc.,''in Cook county, Illinois, and which trust deed purported to be, and was so represented to this plaintiff as, security for the last mentioned note and was purported to be signed by the said Frank C. Huston.” This is alleged, not as a representation made by the defendant, but. as a fact. It is not stated that the note was not signed by Frank C. Huston and payable to the order of the defendant, or that the trust deed was not given conveying the property mentioned, as security for the note, and signed by Frank C. Huston. It is averred that Frank C. Huston had no title to this property, but there is no allegation that the defendant knew this fact or made any representation in regard to it. There is no allegation that Frank C. Huston was not worth the amount of the note and personally liable thereon, nor is it alleged that the plaintiff gave any consideration for the note or parted with any property or has sustained any injury. The judgment was by default. “A default admits only what is averred in the declaration, and if the facts alleged do not give a right of recovery, final judgment should not be entered against the defendant.” (Schueler v. Mueller, 193 Ill. 402.) The defects of the declaration being matters of substance, were not cured by the Statute of Amendments and Jeofails. (Ibid.) Nor wrere they cured by the verdict of the jury assessing damages. No issue was made upon the declaration, and nothing was required to be proved except the amount of plaintiff’s damages.